Citation Nr: 9925162	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
ununited fracture, right elbow with nonunion of the medial 
epicondyle.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 1999, the veteran 
testified at a personal hearing before the undersigned member 
of the Board sitting at the RO.  


REMAND

In his June 1999 testimony, the veteran indicated that he was 
treated by VA medical personnel in early 1999 on an emergency 
basis for problems with his right elbow.  He further 
testified that it had been suggested by medical personnel 
that his service-connected right elbow disability might 
involve nerve problems.  

It does not appear that the 1999 VA medical records referred 
to by the veteran have been associated with the claims file.  
Any such records may be relevant to the issue at hand and 
should, therefore, be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Further, in light of the suggestion that the disability at 
issue may involve nerve impairment, the Board believes that 
additional development of the medical evidence in this regard 
would be helpful to ensure that an accurate disability 
picture be presented.  

Therefore, this case is REMANDED for the following actions:

1.  All VA medical records documenting 
treatment in 1999 at the VA Medical 
Center in Montgomery Alabama, should be 
associated with the claims file, 
including records documenting any 
emergency room treatment as claimed by 
the veteran. 

2.  The veteran should be scheduled for 
comprehensive VA orthopedic and 
neurological examinations to ascertain 
the current severity of his service-
connected right elbow disability.  The 
claims file should be made available to 
the examiner(s) for review in connection 
with the examinations, and all indicated 
special studies and tests should be 
accomplished.  If any nerve impairment is 
associated with the right elbow 
disability, the examiner should clearly 
describe such impairment to allow for 
proper rating under applicable diagnostic 
criteria.  If no nerve impairment 
associated with the right elbow 
disability is found, the examiner should 
so state. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating is 
warranted with consideration given to all 
applicable diagnostic codes.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure that all pertinent VA 
medical records are considered and to ensure that all 
applicable diagnostic criteria are considered.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative are free to submit additional evidence 
and argument in support of the appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



